Citation Nr: 0109994	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  99-14 157	)	DATE
	)
	)


THE ISSUE

Whether a decision by the Board of Veterans' Appeals on 
September 11, 1996, granting an effective date of August 15, 
1978, for entitlement to service connection for a generalized 
anxiety disorder with depression and features of post-
traumatic stress disorder, should be reversed or revised on 
the basis of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The moving party served on active duty from September 1966 to 
October 1968.

By a decision entered on September 11, 1996, by the Board of 
Veterans' Appeals (Board), entitlement of the moving party to 
an effective date of August 15, 1978, for entitlement to 
service connection for a generalized anxiety disorder, with 
depression and features of post-traumatic stress disorder 
(PTSD), was granted.  Such decision was effected by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, in a January 1997 determination.  
Prior to entry of the RO's January 1997 determination and 
thereafter, the moving party raised objections to the 
effective date assigned by the Board and the RO advised the 
moving party in writing in March 1997 that his disagreement 
with the Board's action had been referred to the United 
States Court of Veterans Appeals, since renamed the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on further objections to the effective date assigned, the RO 
instructed the moving party in March 1999 correspondence that 
any disagreement with the effective date of his grant of 
service connection for a neuropsychiatric disorder needed to 
be addressed to the Board directly.  Received by the Board in 
July 1999 was the moving party's motion for revision or 
reversal of the Board's decision of September 11, 1996, on 
the basis of clear and unmistakable error (CUE).  


FINDINGS OF FACT

1.  The Board entered a decision on September 11, 1996, 
granting an effective date of August 15, 1978, for 
entitlement of the moving party to service connection for a 
generalized anxiety disorder with depression and features of 
PTSD.

2.  No grave procedural error is alleged or shown as to the 
Board's decision of September 11, 1996, granting an effective 
date of August 15, 1978, for entitlement to service 
connection for a generalized anxiety disorder with depression 
and features of PTSD, and such decision was appealable to the 
Court under Chapter 72 of Title 38, United States Code.

3.  The Board's decision of September 11, 1996, granting an 
effective date of August 15, 1978, for entitlement to service 
connection for a generalized anxiety disorder with depression 
and features of PTSD, was supported by the evidence then of 
record and in conformity with the governing legal authority 
then in effect.


CONCLUSIONS OF LAW

1.  A final decision was entered by the Board on September 
11, 1996, granting an effective date of August 15, 1978, for 
entitlement to service connection for a generalized anxiety 
disorder with depression and features of PTSD.  38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); 38 C.F.R. §§ 20.1401, 
20.1402(a) (2000).

2.  The criteria for the revision or reversal of the decision 
of the Board entered on September 11, 1996, granting an 
effective date of August 15, 1978, for entitlement to service 
connection for a generalized anxiety disorder with depression 
and features of PTSD, have not been met.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403, 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By a decision dated September 11, 1996, the Board granted 
entitlement of the moving party to an effective date of 
August 15, 1978, for entitlement to service connection for a 
generalized anxiety disorder with depression and features of 
PTSD.  Therein, the board entered the following findings of 
fact:

1.  The veteran filed a claim for connection for 
service connection for a psychiatric disorder 
which was received by the VA on August 15, 1978.

2.  There was no final adjudication of that claim 
until the decision of the Board in September 
1989.

As well, the following conclusion of law was set forth by the 
Board in its September 1996 decision:  

The criteria for entitlement to an effective date 
of award of service connected benefits for 
generalized anxiety disorder with depression and 
features of PTSD of August 15, 1978 are met.  38 
U.S.C. A § 5110(a), (b)(1) (West 1991 & Supp. 
1995); 38 C.F.R. § 3.400 (1995).

Received by the Board in July 1999 was the moving party's CUE 
motion, reflecting his assignment of error as to the 
effective date granted for entitlement to service connection 
for a psychiatric disorder as of the date of receipt of his 
August 1978 application for VA compensation.  In that 
document and in prior submissions, the moving party set forth 
his belief that he is entitled to VA compensation for his 
psychiatric disorder from the date of his release from active 
duty.  In support thereof, he points to the fact that he was 
released from active duty from the U. S. Naval Hospital in 
Philadelphia, Pennsylvania, where he was receiving treatment 
for his psychiatric disability.  He also cites service 
medical records and a report, dated September 20, 1978, from 
a treating physician, Dr. Collins, indicating treatment for 
anxiety on September 23, 1969, as being supportive of his 
claim for CUE.  

The moving party's representative cites the holding of the 
Court in Quarles v. Derwinski, 3 Vet. App. 129 (1992), that 
evidence in a claimant's file demonstrating an increase in 
disability was ascertainable up to one year prior to the 
submission of a claim for VA compensation should be 
dispositive of the question of an effective date for any 
award that ensues, as controlling the outcome of the matter 
herein presented.  The representative also references 38 
C.F.R. § 3.157(b) for the purpose of noting that such 
provisions assure that the date of an outpatient or hospital 
examination or admission to VA examination or admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of an informal claim for increased benefits, 
or an informal claim to reopen.

A claim of CUE is a collateral attack on a prior final RO or 
Board decision.  Hayre v. West, 188 F.3d 1327, 1333 (Fed. 
Cir. 1999) citing Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999).  As referenced above, and as set forth in 38 C.F.R. 
§§ 20.1400, 20.1401(a), a final Board decision is a condition 
precedent to review for CUE under 38 U.S.C.A. § 7111.  A 
final decision is defined by regulation as one which was 
appealable under Chapter 72 of Title 38, United States Code, 
or which would have been so appealable if such provision had 
been in effect at the time of the decision.  38 C.F.R. 
§ 20.1401(a).  Here, the Board's decision of September 11, 
1996, was appealable under Chapter 72 of Title 38.

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a), decisions 
of the Board are final.  Finality, however, may be vitiated 
in cases of grave procedural error.  Hayre at 1334 (where 
there is a breach of the duty to assist in which VA fails to 
obtain pertinent service medical records specifically 
requested by the claimant and fails to provide the claimant 
with notice explaining the deficiency, the claim does not 
become final for purposes of appeal); see Tabalazon v. Brown, 
8 Vet. App. 359, 361 (1995).  The Court has declined to 
extend the holding in Hayre to decisions of the Board where 
there is a duty-to-assist violation in failing to obtain 
relevant Social Security Administration records.  Tetro v. 
West, No. 97-1192 (U. S. Vet. App. Sept. 6, 2000); see also 
Simmons v. West, No. 98-354   (U. S. Vet. App. Aug. 30, 2000) 
(the tolling-of-finality doctrine was not extended to a 
"garden variety" breach of the VA's duty-to-assist 
obligation).  In the case now before the Board, no challenge 
to the finality of the Board's decision of September 11, 
1996, is offered by or on behalf of the moving party as to a 
claimed failure to obtain service medical records, and any 
such grave procedural error is not otherwise shown.  See 
Hayre, supra.  

A decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  Id.  
To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  Such regulations implementing § 7111 
were promulgated on the basis of Congressional intent that VA 
adopt the Court's interpretation of that term.  See Board of 
Veterans' Appeals: Rules of Practice--Revision of Decisions 
on Grounds of Clear and Unmistakable Error, 64 Fed. Reg. 2134 
(1999) (codified at 38 C.F.R. § Part 20).  To that end, the 
holdings of the Court as they pertain to matters involving 
CUE are for consideration.  It is noted that the United 
States Court of Appeals for the Federal Circuit in Disabled 
American Veterans v. Gober, 234 F.3d. 682 (Fed. Cir. 2000), 
validated with one exception (Rule 1404(b), codified at 38 
C.F.R. § 20.1404(b) as to the specific allegations 
requirement) the aforementioned Rules of Practice 
implementing 38 U.S.C.A. § 7111.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  Examples of that which is not CUE 
include a medical diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision, or the failure of 
the Secretary of Veterans Affairs to fulfill his duty-to-
assist obligation.  38 C.F.R. § 20.1404(d).  As well, review 
for CUE in a prior Board decision must be based on the record 
and the law that existed when that decision was made.  38 
C.F.R. § 20.1403(b).

It is noted parenthetically, that a significant change in the 
law was effected on November 9, 2000, when the President of 
the United States signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As this matter 
is one involving a motion alleging CUE in a prior, final 
Board decision, and in light of the exclusions set forth in 
20.1411 (2000), the VCAA is not found to be applicable to 
this motion, and even if it were, no further actions by VA 
are deemed to be in order for compliance with the notice and 
duty to assist provisions contained in the VCAA.

In terms of the law and regulations governing the assignment 
of an effective date for a grant of service connection, it is 
noted that, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase, of 
compensation, dependency and indemnity compensation, or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a) (West 1991); see 
38 C.F.R. § 3.400 (1996).

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  Regarding presumptive 
service connection under 38 C.F.R. §§ 3.307, 3.308, 3.309, 
the effective date is the date entitlement arose, if a claim 
is received within one year after separation from active 
duty; otherwise it is the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  Where the 
requirements for service connection are met during service, 
the effective date will be the day following separation from 
service if there was continuous active service following the 
period of service on which the presumption is based and a 
claim is received within one year after separation from 
active duty.  38 C.F.R. § 3.400(b)(2)(i), (ii) (1996);  see 
also 38 U.S.C.A. § 5110(b)(1) (West 1991).

The undersigned notes further that 38 U.S.C.A. § 5101(a) 
(West 1991) mandates that a claim must be filed in order for 
any type of benefit to accrue or be paid, see Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998), and that the mere 
presence of medical evidence in the record does not establish 
an intent on the part of the claimant veteran to seek service 
connection for the benefit in question.  See Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Crawford v. Brown, 5 Vet. App. 
33, 35 (1993).  While the Board must interpret submissions 
broadly, the Board is not required to conjure up issues that 
were not raised.  Brannon at 35; see Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995).

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (1996).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (1996).  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences "a 
reasonable probability of entitlement to benefits," may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2), (3) (1996).  When determining the effective date of 
an award of compensation benefits, the Board is required to 
review all the communications in the file that could be 
interpreted to be a formal or informal claim for benefits.  
See Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).  

In addressing the contentions raised by and on behalf of the 
moving party, the undersigned notes that the focus in this 
matter is whether the moving party filed a formal or informal 
claim for entitlement to service connection for a psychiatric 
disorder prior to August 15, 1978.  The moving party in fact 
does not contend that a claim for VA compensation was filed 
prior thereto and he acknowledges in his written statement of 
April 26, 1990, that the August 1978 claim was in fact his 
original claim for VA compensation.

The record reflects that on August 15, 1978, the moving party 
submitted to the RO a VA Form 526, Veteran's Application for 
Compensation or Pension, wherein he sought VA compensation 
for a nervous condition, among others.  He further noted in 
such application that he had previously only applied for 
educational assistance under Chapter 33 or 34.  The only 
other entries in the moving party's claims folder prior to 
August 15, 1978, were those in reference to the moving 
party's application for and receipt of educational benefits 
under Chapter 34, Title 38, United States Code, between 1971 
and 1976; a Department of Defense Form 214N, Armed Forces of 
the United States Report of Transfer or Discharge, received 
by the RO in July 1971; and a VA Form 10-7131, Exchange of 
Beneficiary Information and Request for Administrative and 
Adjudicative Action, dated in June 1978, from a VA facility 
in Wilkes-Barre, Pennsylvania, requesting information from 
the RO in Philadelphia about the moving party.  The foregoing 
are not indicative of a formal claim for VA compensation 
under 38 C.F.R. § 3.151(a), as they are not representative of 
a specific claim in the form prescribed by the Secretary, nor 
are they an informal claim under 38 C.F.R. § 3.155 or 
tantamount thereto, in the absence of any demonstrated intent 
on behalf of the moving party to apply for VA compensation 
for a psychiatric disorder.  As no informal claim was 
received, VA was under no obligation to forward to the moving 
party an application form for execution per 38 C.F.R. 
§ 3.155(a).  

The fact that the moving party's discharge from military 
service may have been effected following a period of 
psychiatric evaluation and treatment at the Naval Hospital in 
Philadelphia has no bearing on the assignment of an effective 
date for a grant of service connection for a psychiatric 
disorder.  It is noted that the record does not otherwise 
demonstrate that the moving party remained hospitalized at 
that facility beyond the date of his discharge from active 
service.  To the extent that the moving party's contention 
that he should have been discharged from service with 
compensation is a request for correction of his military 
records for issuance of a discharge for reasons of disability 
and the corresponding payment of severance from the service 
department, or a claim for medical errors by in-service 
medical personnel, these are not a matters over which the 
Board, or VA in general, has jurisdiction.  The undersigned 
notes in this regard that the moving party applied to the 
Board for Correction of Naval Records for just that purpose 
in November 1992, but regardless of the outcome of that 
application, its disposition has no bearing whatsoever on the 
effective date to be assigned for VA compensation for a 
psychiatric disorder.

The moving party's argument that he is entitled to a grant of 
service connection for a psychiatric disorder from the date 
of his discharge from service is in error as it ignores a 
crucial, foundational element of the system designed by 
Congress for the administration of VA compensation benefits; 
namely, that a claim must be filed for a grant of entitlement 
and the payment of monetary benefits.  See 38 U.S.C.A. 
§ 5101(a) (West 1991).  In this instance, the moving party 
fails to account for the fact that a claim for the benefit 
sought was not submitted until August 15, 1978, well beyond 
the one-year period from the date of his separation from 
service.  Had a claim for service connection for psychiatric 
disability been filed within that one-year time frame, only 
then would assignment of an effective date on the day 
following his service discharge be possible.  See 38 C.F.R. 
§ 3.400(b)(2).  

The moving party's invocation of 38 C.F.R. § 3.157(b) is 
misplaced.  Such regulation provides that, when a claim for 
VA compensation is allowed, or, alternatively, is denied as 
not being compensable, then and only then may the report of a 
non-VA medical professional be found to signify entry of a 
claim for increase or to reopen.  Neither is applicable in 
the case at hand.  The only other exception is that of a 
denial of a claim for VA compensation in the case of retired 
service person whose claim was denied on the basis of his 
receipt of retirement pay, which, too, does not apply to the 
facts of this case. 

Similarly, the reliance of the moving party on the holding of 
the Court in Quarles, supra, is misguided, as the facts in 
Quarles are sufficiently dissimilar to those in this case.  
In Quarles, the claimant was seeking an earlier effective 
date for a grant of a 20 percent rating for a service-
connected disorder under 38 U.S.C.A. § 5110(b)(2) and 38 
C.F.R. § 3.400(b)(2) and the Court acknowledged that, by 
operation of the applicable law and regulation, the evidence 
on file during the one-year period prior to filing of the 
claim for increase claim should be dispositive of a claim for 
an earlier effective date.  In this case, the same rule of 
law does not apply as the benefit sought is an earlier 
effective date for a grant of service connection, as opposed 
to an increased rating for existing service-connected 
disability.  Here, disposition of the effective date matter 
turns on different provisions; namely, 38 U.S.C.A. § 5110(a) 
and the general rule enunciated in 38 C.F.R. § 3.400.  

The moving party further argues that the September 1978 
certificate from Dr. Collins, a private medical practitioner, 
is dispositive of the effective date issue herein presented, 
as Dr. Collins indicated that he treated the moving party 
during hospitalizations in September 1969 for an anxiety 
state, and from April to June 1971 for an exacerbation of an 
anxiety state.  The moving party's reliance on Dr. Collins' 
statement is erroneous, as such report was not received by VA 
until September 25, 1978, a point subsequent to the receipt 
date of the formal claim.  The fact that Dr. Collins therein 
describes treatment he administered in September 1969 has no 
significance in terms of determining the date on which a 
claim for service connection for a psychiatric disorder was 
initially filed.  Similarly, the records of the moving 
party's hospitalization at the Community Medical Center in 
Scranton, Pennsylvania, in August 1971 for treatment of an 
acute anxiety reaction were not received by the VA until many 
years following the submission of the August 1978 
application.  They, too, cannot serve as a basis for the 
assignment of an effective date for a grant of service 
connection for a psychiatric disorder prior to August 15, 
1978, under any applicable law or regulation.

Based on the foregoing, it is concluded that the Board's 
decision of September 11, 1996, granting an effective date of 
August 15, 1978, for entitlement to service connection for a 
generalized anxiety disorder with depression and features of 
PTSD, was consistent with the evidence then on file and in 
conformity with all governing legal authority then in effect.  
As such decision was without CUE of fact or law, denial of 
the motion is in order.


ORDER

The motion for revision or reversal of the Board's decision 
of September 11, 1996, granting an effective date of August 
15, 1978, for entitlement to service connection for a 
generalized anxiety disorder with depression and features of 
PTSD, is denied.



		
	Iris S. Sherman
Member, Board of Veterans' Appeals


 



